DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/08/2022 has been entered. Claims 1-14 and 30-32 are pending in the application (claims 15-29 withdrawn). 

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made using a different interpretation of the prior art as disclosed in this communication.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 31-32 are rejected as reciting negative limitations which do not have basis in the original disclosure:
The recitation in claim 31 of “the RNG outcome and the winning outcome is determined… without a mechanical pointer” fails to comply with the written description requirement because the recited limitation does not have support in applicant’s originally filed disclosure.
The recitation in claim 32 of “the produced outcome is determined… without a mechanical pointer” fails to comply with the written description requirement because the recited limitation does not have support in applicant’s originally filed disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cregan (20060068875).

 	Regarding claim 30, Cregan (Figures 1-4) teaches a system for determining and revealing an outcome of a game of chance, the system comprising: a controller; a random number generator (RNG) in communication with the controller, the RNG including a processor (Para. 0036) and memory (Para. 0028) programmed and configured to produce an RNG outcome randomly, wherein the RNG outcome is one of a predetermined number of given RNG outcomes; a display device including a plurality of sectors (Para. 0082), wherein the sectors are each associated with one of the predetermined number of given RNG outcomes and are configured to represent each of a predetermined number of potential winning outcomes (Para. 0082); a plurality of illumination devices associated with each of the plurality of sectors (Para. 0082); wherein the RNG produces the RNG outcome randomly and the controller is configured to communicate with the plurality of illumination devices to illuminate an illumination device of the plurality of illumination devices that corresponds to a sector of the plurality of sectors that corresponds to the produced RNG outcome thereby defining an illuminated sector (Para. 0082); and wherein the RNG outcome determined by the RNG in combination with the illuminated sector defines an actual winning outcome from the plurality of potential winning outcomes based on which of the sectors is illuminated, wherein the actual winning outcome is an outcome upon which a payout is provided in response to a wager corresponding to the actual winning outcome (Para. 0032).
	It is noted the prior art of Cregan (Para. 0082) discloses: “the gaming device, automatically or upon player input, spins the wheel as illustrated in FIG. 4A. In this embodiment, the entire wheel is associated with a plurality of LED's. The gaming device illuminates the LED's associated with or underneath the win all section 114a to display the color B 120b. It should be appreciated that in this embodiment, the other sections of the wheel are not illuminated or indicated during the time that the win all section 114a changes colors.”
 	It is noted the prior art of Cregan (Para. 0082) discloses LEDs under the wheel that light up when the RNG lands on a winning sector.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Reindhardt (4396193) in view of Cregan (20060068875).

 	Regarding claim 1, Reinhardt (Figures 1-5) teaches a system for determining and revealing an outcome of a game of chance, the system comprising: a controller (80) (Col. 6, Lines 4-20); a random number generator (RNG) (10) (Col. 3, Lines 60-68 and Col. 4, Lines 1-2) in communication with the controller (80), the RNG programmed and configured to produce an outcome randomly, wherein the outcome is one of a predetermined number of given gaming outcomes, wherein each of the predetermined gaming outcomes is a selectable outcome via a wager operable to select the selectable outcome in the game of chance, wherein a payout results when the produced outcome of the given predetermined gaming outcomes corresponds to the selectable outcome selected by the wager (Col. 4, Lines 10-26); a display device including a plurality of sectors (18), wherein the sectors (18) are configured to represent each of the predetermined number of given gaming outcomes, wherein each of the sectors includes a card or a plate identifying a specific gaming outcome (Col. 3, Lines 60-68 and Col. 4, Lines 1-2). 
 	Reinhardt does not teach a plurality of illumination devices associated with each of the plurality of sectors, such that each of the plurality of sectors represents one of the selectable outcomes and each of the plurality of sectors has a dedicated illumination device corresponding to the card or plate of the corresponding sector; wherein each of the plurality of sectors indicates a specific selectable outcome when illuminated; wherein, the RNG produces the outcome randomly and the controller is configured to communicate with the plurality of illumination devices to illuminate an illumination device of2United States Application Number: 16/597,449 Attorney Docket Number: 035761-00089Response to Final Rejectionthe plurality of illumination devices that corresponds to a sector of the plurality of sectors that corresponds to the produced outcome, the RNG and controller randomly causes illumination of a specific sector, and the specific card or plate at the illuminated sector determines the produced outcome.  
 	Cregan (Figures 1-4) teaches a plurality of illumination devices associated with each of the plurality of sectors, such that each of the plurality of sectors represents one of the selectable outcomes and each of the plurality of sectors has a dedicated illumination device corresponding to the card or plate of the corresponding sector; wherein each of the plurality of sectors indicates a specific selectable outcome when illuminated; wherein, the RNG produces the outcome randomly and the controller is configured to communicate with the plurality of illumination devices to illuminate an illumination device of2United States Application Number: 16/597,449 Attorney Docket Number: 035761-00089Response to Final Rejectionthe plurality of illumination devices that corresponds to a sector of the plurality of sectors that corresponds to the produced outcome,, the RNG and controller randomly causes illumination of a specific sector, and the specific card or plate at the illuminated sector determines the produced outcome (Para. 0082).
 	It is noted the prior art of Cregan (Para. 0082) discloses: “the gaming device, automatically or upon player input, spins the wheel as illustrated in FIG. 4A. In this embodiment, the entire wheel is associated with a plurality of LED's. The gaming device illuminates the LED's associated with or underneath the win all section 114a to display the color B 120b. It should be appreciated that in this embodiment, the other sections of the wheel are not illuminated or indicated during the time that the win all section 114a changes colors.”
 	It is noted the prior art of Cregan (Para. 0082) discloses LEDs under the wheel that light up when the RNG lands on a winning sector.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Reinhardt with a plurality of illumination devices associated with each of the plurality of sectors as taught by Cregan as a means of illuminating a winning sector of a gaming wheel while other sections of the gaming wheel are not illuminated (Cregan: Para. 0082).


	Regarding claim 2, the modified Reinhardt (Figures 1-5) teaches the display device is a wheel (14) (Col. 3, Lines 60-68 and Col. 4, Lines 1-2).  


	Regarding claim 4, the modified Reinhardt (Figures 1-5) teaches the wheel (14) is fixed to a base and is rotatable relative to the base (Col. 3, Lines 60-68 and Col. 4, Lines 1-2).

  
	Regarding claim 5, the modified Reinhardt (Figures 1-5) teaches a system for determining and revealing an outcome of a game of chance (Col. 4, Lines 3-9).
 	The modified Reinhardt does not teach the plurality of illumination devices are disposed below the plurality of sectors.  
	Cregan (Figures 1-4) teaches the plurality of illumination devices are disposed below the plurality of sectors (Para. 0082).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Reinhardt with the plurality of illumination devices are disposed below the plurality of sectors as taught by Cregan as a means of providing illumination devices under a gaming wheel in order or illuminate sectors of the gaming wheel (Cregan: Para. 0082).


	Regarding claim 6, the modified Reinhardt (Figures 1-5) teaches a system for determining and revealing an outcome of a game of chance (Col. 4, Lines 3-9).
 	The modified Reinhardt does not teach the plurality of illumination devices are disposed adjacent the sectors. 
	Cregan (Figures 1-4) teaches the plurality of illumination devices are disposed adjacent the sectors (Para. 0082).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Reinhardt with the plurality of illumination devices are disposed adjacent the sectors as taught by Cregan as a means of providing illumination devices near a gaming wheel in order or illuminate sectors of the gaming wheel (Cregan: Para. 0082).


 	Regarding claim 7, the modified Reinhardt (Figures 1-5) teaches the plurality of sectors (18) have indicia printed thereon (Col. 3, Lines 60-68 and Col. 4, Lines 1-2).  


	Regarding claim 8, the modified Reinhardt (Figures 1-5) teaches the indicia includes a number and a color (Col. 3, Lines 60-68 and Col. 4, Lines 1-2).  


	Regarding claim 9, the modified Reinhardt (Figures 1-5) teaches the plurality of sectors (18) have indicia printed thereon (Col. 3, Lines 60-68 and Col. 4, Lines 1-2).
 	The modified Reinhardt does not teach the indicia includes a representation of two dice.  
 	It is noted that the claim recitation of “the indicia includes a representation of two dice” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated (See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404)). Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. An example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. In the instant case, the claimed printed matter is not new and unobvious as the claimed printed matter is mere another form of indicia. Therefore, the printed matter is not given patentable weight.


	Regarding claim 10, the modified Reinhardt (Figures 1-5) teaches the sectors each include a removable indicia (Col. 3, Lines 60-68 and Col. 4, Lines 1-2).


	Regarding claim 32, the modified Reinhardt (Figures 1-5) teaches the produced outcome is determined without dice and without a mechanical pointer (Col. 3, Lines 60-68 and Col. 4, Lines 1-2). 
 	The modified Reinhardt does not teach the produced outcome is determined without a ball.  
 	Cregan (Figures 1-4) teaches the produced outcome is determined without a ball (Para. 0082).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Reinhardt with the produced outcome is determined without a ball as taught by Cregan as a means of illuminating a winning sector of a gaming wheel while other sections of the gaming wheel are not illuminated (Cregan: Para. 0082).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt in view of Cregan, further in view of Owoc (20120200033).

	Regarding claim 3, the modified Reinhardt (Figures 1-5) teaches the display device is a wheel (14) (Col. 3, Lines 60-68 and Col. 4, Lines 1-2).
 	The modified Reinhardt does not teach the wheel is fixed to a base and does not rotate.  
Owoc (Figures 1-6) teaches the wheel is fixed to a base and does not rotate (Para. 0014).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Reinhardt with the wheel is fixed to a base and does not rotate as taught by Owoc as a means of providing a game wheel that is fixed rigidly and non-rotatably to a stationary, lower fixed wheel support (Owoc: Para. 0014).
 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt in view of Cregan, further in view of DeSimone (20120122571).

	Regarding claims 11-13, Reinhardt (Figures 1-5) teaches a system for determining and revealing an outcome of a game of chance, the system comprising: a controller (80) (Col. 6, Lines 4-20); a display device including a plurality of sectors (18), wherein the sectors (18) are configured to represent each of the predetermined number of given gaming outcomes. 
 	The modified Reinhardt does not teach the controller is configured to illuminate multiple ones of the sectors in a sequence prior to producing the outcome, the sequence is random, the sequence illuminates adjacent sectors in order to produce a rotating effect, or the illumination devices are fixed to the wheel and rotate with the wheel.
	DeSimone (Figures 1-20) teaches the controller is configured to illuminate multiple ones of the sectors in a sequence prior to producing the outcome (Para. 0063), the sequence is random (Para. 0063), the sequence illuminates adjacent sectors in order to produce a rotating effect (Para. 0063).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Reinhardt with the controller is configured to illuminate multiple ones of the sectors in a sequence prior to producing the outcome as taught by DeSimone as a means of sequentially illuminating sections of a gaming wheel (DeSimone: Para. 0063).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt in view of Cregan, further in view of Miltenberger (20070120320).

	Regarding claim 14, Reinhardt (Figures 1-5) teaches a system for determining and revealing an outcome of a game of chance, the system comprising: a controller (80) (Col. 6, Lines 4-20); a display device including a plurality of sectors (18), wherein the sectors (18) are configured to represent each of the predetermined number of given gaming outcomes. 
 	The modified Reinhardt does not teach the illumination devices are fixed to the wheel and rotate with the wheel.
 	Miltenberger (Figures 1-43) teaches the illumination devices are fixed to the wheel and rotate with the wheel (Para. 0091, 0059).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Reinhardt with the illumination devices are fixed to the wheel and rotate with the wheel as taught by Miltenberger as a means of providing a rotatable gaming wheel having light sources on the wheel to indicate a winning event/condition (Miltenberger: Para. 0091, 0059).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Cregan in view of Johnson (20060022470).

	Regarding claim 31, Cregan (Figures 1-4) teaches the RNG outcome and the winning  outcome is determined without a ball and without dice (Para. 0082).  
 	Cregan does not teach the RNG outcome and the winning outcome is determined without a mechanical pointer.
	Johnson (Figures 1-6) teaches the primary outcome is determined without a mechanical pointer (Para. 0064).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Cregan with the primary outcome is determined without a mechanical pointer as taught by Johnson as a mean of using  lighting (internal or external) to indicate a winning portion of a rotating game wheel (Johnson: Para. 0064).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711